SWING, J.,
dissenting.
This was an action by a corporation for the appropriation of private property. Laning R. L. 9990 (R. S. 6414) provides as follows:
“Appropriations of private property by corporations must be made according to the provisions of this chapter.”
The first proposition of the syllabus, in the case of Dayton & W. Ry. v. Marshall, 11 Ohio St. 497, is as follows:
‘ ‘ The probate court, under the act of April 30, 1852, to provide for compensation to owners of property taken for use of corporations, has a special and limited jurisdiction, to be exercised in the eases, and in the mode prescribed in the act; and that eourt cannot, under an order of the court of common pleas, and to carry into effect that order, take jurisdiction of a case, or proceed in a mode not authorized by the act. ” •
Laning R. L. 9998 (R. S. 6421) provides as follows:
“If the judge determine these ■ questions for the corporation, as to any or all of the property, and persons interested therein, he shall issue an order to the clerk and sheriff to draw sixteen names from the jury box, as in other cases, and within two days after the receipt of the same, they shall execute the order, and the clerk shall forthwith return it to the probate judge, with a list of the names drawn indorsed thereon; and the judge shall issue to the sheriff a venire for the jurors so drawn to attend at his office, at a time to be fixed by him, and named in the writ, not exceeding ten days from the date thereof, which shall be served and returned as in other cases. ’ ’
Laning R. L. 10002 (R. S. 6425) provides:-
“When, by reason of nonattendanee, sickness, or other cause, any of the sixteen persons are not present and in condition to serve as jurors, the judge shall order the sheriff to fill the vacancies with talesmen.”
Laning R. L. 10028 (R. S. 6451) provides:
*47■ “The jurors summoned, and attending or serving, in accordance with the provisions of this chapter, shall.each receive the same fees per day as are provided by law for jurors in the court of common pleas, and also five cents per mile for each mile of the distance they are compelled to travel in the discharge of their duties; the witnesses shall be allowed the same fees and mileage as are allowed for attendance at the court of common pleas; the sheriff shall be entitled to such fees as he is allowed by law for similar services in other cases, but he shall not be allowed anything in the way of poundage, except on money made on execution; the clerk shall be entitled to a fee of one dollar and fifty cents for drawing, and certifying to the probate judge, the list of jurors; the probate judge shall be allowed to enter a charge of five dollars in the cost bill for each day occupied in the trial of a cause, in addition to his other fees provided by law; and the whole cost so taxed shall be adjudged against and paid by the corporation, except as provided in the next section.”
The record in this case shows conclusively that the court did not in any way attempt to comply with Lan. R. L. 10002 (R. S. 6425). But the record clearly shows that the court under the general provision of the statutes applicable thereto summoned a jury to serve- as a regular jury for the term of its court.
The only provision of the statute which authorizes the taxing of the ■ costs of a jury against the prevailing party is where a jury has been summoned in accordance with the provisions of the chapter for the appropriation of private property. Against the objection of the corporation the judge did not order the sheriff to fill up the vacancies with tales-men as the statute plainly directs, but on the contrary under the general provision of the statute had a venire issued for fifty jurors, and from the venire all of the jurors but two were selected which tried the case.
The substantial difference between, a jury made up from talesmen and those made up by a venire is shown in the case of Passenger Ry. v. Young, 21 Ohio St. 518 [8 Am. Rep. 78], In the opinion of the court, at page 525, Judge White says:
“That whenever in any civil suit or criminal prosecution hereafter tried in any court of this state, it shall become necessary to summon a talesman or talesmen, either party may make a summary application to the court to issue a venire, and the court, when so requested, shall, as a matter of course, immediately issue a venire containing the names of so many discreet and suitable persons having the qualifications of electors, as the court shall deem expedient. But if no such application be made, the sheriff shall summon talesmen as heretofore.
*48“When the struck jury was reduced by excusing seven of them, the plaintiff in error requested the court to issue a venire under this statute; and the court selected seven names, and issued the venire. Upon its return the jury was again reduced by excuses and challenges, so that it became necessary to summon talesmen, and the court ordered the sheriff to fill up the panel by talesmen; but the counsel for the company objected thereto, and moved the court to issue another venire; but the court overruled the motion and directed the sheriff to proceed as already directed; to which the company excepted.
“Several reasons are urged by the defendant in error against the validity of this objection: (1) that the issuing of a second venire is not required by the statute; (2) that the application came too late; and (3) that the disregard of the statute constitutes no ground of error.
“It seems to us neither of these reasons can be allowed to prevail. The statute is imperative, and its meaning plain. Whenever there arises a necessity for summoning a talesman or talesmen, and there is the proper application, it is made the duty of the court, as a matter of course, to issue the venire. * * *
“We cannot assent to the position that the denial to a party of his right under this statute, is no ground of error. The sole object of the act is to secure to a party jurors selected by the court, when, for any reason, he is unwilling to submit to a selection by the sheriff. To refuse his application, when properly made, is to subject him to the very evil from which it was the design of the statute to relieve him. The effect of such refusal is to compel a party to submit the trial of his case to jurors selected by the sheriff, when the law required the selection to be made by the court. The right is as important to the party, as the right of peremptory challenge, the refusal. to allow which, as well as its unauthorized allowance, has been held, in this state, to be good grounds of error. ’ ’
The statute governing that ease was the converse of Lan. R. L. 10002 (R. S. 6425), but the principal must remain, not having proceeded in accordance with the provisions of this chapter, I cannot understand how the costs of a jury can be assessed against a corporation, when the statute provides that in order to tax the costs of the jury against the corporation, it must be summoned in accordance with the provisions of that chapter. For this reason, I cannot concur with the foregoing conclusion of this court.